                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-00728-GCM
 KITCHEN & ASSOCIATES
 SERVICES, INC.,

                Plaintiff,

    v.                                                          ORDER

 HAVEN CAMPUS COMMUNITIES,

                Defendant.


         THIS MATTER comes before the Court sua sponte. Pursuant to Local Civil Rule 83.1,

counsel for Defendant Haven Campus Communities, Mr. Matthew S. Rogers, must associate local

counsel and file a motion seeking pro hac vice admission. The Court has entered two prior notices

regarding this requirement. Therefore, the Court hereby orders that Defendant Haven Campus

Communities shall comply with Local Civil Rule 83.1 by or before February 10, 2021.

         SO ORDERED.

                                     Signed: January 27, 2021




          Case 3:20-cv-00728-GCM Document 62 Filed 01/27/21 Page 1 of 1
